DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 10/23/2020.
Claims 7-27 are pending and examined in this office action (“OA”).
Claims 7, 10-11, 13, 15-17, 19, 21-26 have been amended.
No claim has been added and no claim have been canceled.
In view of the applicant’s amendment, the rejection under 35 USC § 112 (b) have been withdrawn. 


Response to Arguments

Applicant’s arguments, filed on 10/23/2020, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found significant features  modified  to independent claims that have substantially changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the 

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 13, 19, 20-21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 20140334399 A1; hereinafter as “XU”) in view of Khoryaev et al. (US   A1; hereinafter as “Khoryaev”).

XU discloses “METHODS AND APPARATUS FOR NETWORK SYNCHRONIZATIO” (Title; see Fig. 6A-6B, Fig. 8).

With respect to independent claims:
Regarding claim 7, XU teaches a method (see Fig. 8, Fig. 6A-6B: Method) (an apparatus for network synchronization by network listening. Aspects include transmitting a synchronization signal for a base station (BS) to use for acquiring synchronization with the network: [abstract]), comprising: determining, by a first  “user” device  “and based on a configured communication mode” (see fig. 6B: element 604: HeNB1: NOTE: this shows first device as HeNB1; another reference below will be used to address that a first device is a first user device below; also limitation “and based on a configured communication mode” will be addressed by another reference below), a plurality of synchronization signals transmitted from a plurality of synchronization sources, wherein the plurality of synchronization sources comprise one or more evolved NodeB (eNB), one or more Global Navigational Satellite System (GNSS), and one or more devices capable of synchronizing with a GNSSs source (see fig. 6B: element 602: Sync eNB) (aforesaid HeNB1 receives/drives it’s synchronized time from sync eNB 602: [0076]; aforesaid Sync eNB 602 is in sync with global navigation satellite system ( GNSS) synchronization and HeNB1 is driving it’s timing from it. Aforesaid HeNB1 can be synchronization with multiple hops [0076]-[0077]; see fig. 8: at 802, by acquiring synchronization with a network based on a first synchronization signal transmitted from a primary BS or a secondary BS:[0101]; BS acquired synchronization with the network from the primary BS or from another BS and listening for a synchronization signal from the other BSs to use for acquiring synchronization with the network: [0012]; an HeNB with global navigation satellite system (GNSS) synchronization: [0077]; Fig. 6B can have multiple eNB1 and multiple GNSS systems as well); “prioritizing the plurality of synchronization signals, wherein a synchronization signal of a second user device directly synchronized to a GNSS and a synchronization signal of a user device directly synchronized to the one or more evolved NodeB eNBs are prioritized over a synchronization signal of a fourth user device indirectly synchronized to the one or more GNSSs and over a synchronization signal of a fifth user device indirectly synchronized to the one or more eNBs ([NOTE: this limitation will be addressed by another reference below])”;  synchronizing, based on the prioritizing ([NOTE  this limitation “based on the prioritizing” will be addressed below with another reference below]),  a timing of a synchronization signal selected from the plurality of synchronization signals, (Aforesaid HeNB1 is driving its timing other eNBs in Fig. 6B : transmissions from different eNBs may not be aligned in time: [0041]; a BS (e.g., HeNB1 604) may derive its timing from a primary base station such as a synchronized eNB (e.g., Sync eNB 602: [0076]), the timing of the selected synchronization signal being associated with a synchronization timing of the one or more GNSSs   (aforesaid Sync eNB 602 is in sync with global navigation satellite system ( GNSS) synchronization) and HeNB1 is driving it’s timing from it: [0076]-[0077]); 

determining a subframe to transmit a primary “side link” synchronization signal (PSSS) and a secondary “side link” synchronization signal (SSSS) (aforesaid HeNB1 receives from eNB “a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)” in subframe which aforesaid HeNB will transmit to UEs. :[0046], also see Fig. 5 where PSS and SSS in one subframe; NOTE:  “Side link” will be addressed by another reference below); mapping the  PSS “PSSS” ( NOTE:  “Side link”/PSSS will be addressed by another reference below); to first two consecutive single carrier-frequency division multiple access (SC-FDMA) symbols in the determined subframe (SC-FDMA is used to mapping this frame in wireless communication network: [0036], [0003]);  

mapping the SSS “SSSS”  ( NOTE:  “Side link”/SSSS will be addressed by another reference below); to second two consecutive SC-FDMA symbols in the determined subframe ((SC-FDMA is used to mapping this frame in wireless communication network: [0036], [0003]);); and
 transmitting, from the first user device (see fig. 6B: element 604: HeNB1: NOTE: this shows first device as HeNB1; another reference below will be used to address that a first device is a first user device below) to another  device (UE), the PSSS and the SSSS in the determined subframe (eNB/HeNB sends the PSS, SSS, PBCH, PCFICH, and PHICH in a broadcast manner to all UEs:[0048] last two lines; Transmit processor 320 of aforesaid eNB/HeNB generates reference symbols, e.g., for the PSS, SSS, and cell-specific reference signal:[0058];PSS and SSS are typically transmitted every 5 MS in subframes 0 and 5. The PSS and SSS are transmitted back to back in the last two symbols of the first slot in the subframes 0 and 5. Typically, SSS is transmitted before PSS: [0058]; NOTE: PSSS and SSSS will be addressed by another reference below).

XU, when teaching “determining, by a first device, a plurality of synchronization signals transmitted from a plurality of synchronization sources”,   XU appears silent on
 “a first device is a first user device and based on a configured communication mode;
prioritizing the plurality of synchronization signals, wherein a synchronization signal of a second user device directly synchronized to a GNSS and a synchronization signal of a user device directly synchronized to the one or more evolved NodeB eNBs are prioritized over a synchronization signal of a fourth user device indirectly synchronized to the one or more GNSSs and over a synchronization signal of a fifth user device indirectly synchronized to the one or more eNBs; synchronizing, based on the prioritizing; determining …a primary “side link” synchronization signal (PSSS) and a secondary “side link” synchronization signal (SSSS);  mapping the PSSS to first two consecutive single carrier-frequency division multiple access (SC-FDMA) symbols in the determined subframe; mapping the SSSS to second two consecutive SC-FDMA symbols in the determined subframe”  which however had been known in the art at the time of instant application such as shown by Khoryaev in “SYSTEMS, METHODS AND DEVICES FOR CELLULAR SYNCHRONIZATION REFERENCES” (Title). 

Khoryaev, in the same field of endeavor, discloses: 

    PNG
    media_image1.png
    559
    703
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    538
    385
    media_image2.png
    Greyscale


a first device is a first user device (see fig. 3: a UE within LTE-based Vehicle to everything (V2X): (abstract); A UE 302 receives synchronization timing references from GNSS reference sources 304 and network reference source 306. With both synchronization timing references available, the UE can determine and/or select a synchronization timing reference based on a determined priority:[0040]) and based on a configured communication mode (UE has “sufficient GNSS signal quality”: [0013]; aforesaid UE equipped with GNSS can have better synchronization accuracy in time and frequency, which can enable the UE to serve as a good synchronization reference:[0036]); prioritizing the plurality of synchronization signals (aforesaid UE receives a prioritized list of synchronization sources including GNSS and evolved Node B (eNB:[0087], Fig. 8 element 802), 
wherein a synchronization signal of a device directly synchronized to a GNSS and a synchronization signal of a user device directly synchronized to an evolved NodeB (eNB) are prioritized over a synchronization signal of a user device indirectly synchronized to a GNSS and over a synchronization signal of a user device indirectly synchronized to an eNB (
    PNG
    media_image3.png
    77
    297
    media_image3.png
    Greyscale

GNSS and eNB above are direct synch, which have higher priority over 
UE (GNSS, eNB) which is indirect synch. [0042]-[0043]); synchronizing, based on the prioritizing (see fig. 8 element 804/806: aforesaid UE selects a timing reference based at least in part on a ranking system of the synchronization sources. In block 806, the UE synchronizes transmission timing to the timing reference of the synchronization source: [0087]; NOTE: this ranking system ranking system of the synchronization source will have highest priority if it is active /directly connected at this point. If inactive / indirectly connected, it will have lower priority: [0087], [0142]; a GNSS synchronization source has a highest priority as a synchronization reference. [0043]; selecting a lower priority synchronization source over a higher priority synchronization source, based in part on availability:  [0095]);  determining …a primary “side link” synchronization signal (PSSS) and a secondary “side link” synchronization signal (SSSS) (In LTE, user equipment (UE) with GNSS interface synchronizes for Primary Sidelink Synchronization Signal (PSSS) and Secondary Sidelink Synchronization Signal (SSSS):  [0115]-[0118]);  mapping the PSSS to first two consecutive  ([NOTE: SC-FDMA had been addressed above by primary reference])  symbols in the determined subframe (in LTE, carrier is resource block 210, which includes seven symbols at 12 orthogonal frequency-division multiplexing (OFDM) subcarriers: [0039]; in LTE,  primary sidelink synchronization signals ( PSSS) can be used and can used any symbol including first two consecutive symbols as showing in fig. 2: [0053] [0054]);  mapping the SSSS to second two consecutive  ([NOTE: SC-FDMA had been addressed above by primary reference]) symbols in the determined subframe” (in LTE, carrier is resource block 210, which includes seven symbols at 12 orthogonal frequency-division multiplexing (OFDM) subcarriers: [0039]; in LTE,  secondary sidelink synchronization signals (SSSS) can be used and can used any symbol including second two consecutive symbols as showing in fig. 2: [0053] [0054]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Khoryaev to the system of XU in order to selecting and prioritizing cellular timing references from network references, global navigation satellite system references and propagated references (Khoryaev, [0003]). The motivation would be to improve and enhance ability to propagate GNSS timing by UE terminals having sufficient GNSS signal quality (Khoryaev, [0013]). 

Regarding claim 13, XU teaches a method (see Fig. 8, Fig. 6A-6B: Method) of selecting a synchronization signal (an apparatus for network synchronization by network listening. Aspects include transmitting a synchronization signal for a base station (BS) to use for acquiring synchronization with the network: [abstract]), comprising: determining, by a first  “user” device  “and based on a configured communication mode” (see fig. 6B: element 604: HeNB1: NOTE: this shows first device as HeNB1; another reference below will be used to address that a first device is a first user device below; also limitation “and based on a configured communication mode” will be addressed by another reference below), a plurality of synchronization signals transmitted from a plurality of synchronization sources, wherein the plurality of synchronization sources comprise an evolved NodeB (eNB), a Global Navigational Satellite System (GNSS), and a device capable of synchronizing with a GNSS source (see fig. 6B: element 602: Sync eNB) (aforesaid HeNB1 receives/drives it’s synchronized time from sync eNB 602: [0076]; aforesaid Sync eNB 602 is in sync with global navigation satellite system ( GNSS) synchronization and HeNB1 is driving it’s timing from it. Aforesaid HeNB1 can be synchronization with multiple hops [0076]-[0077]; see fig. 8: at 802, by acquiring synchronization with a network based on a first synchronization signal transmitted from a primary BS or a secondary BS:[0101]; BS acquired synchronization with the network from the primary BS or from another BS and listening for a synchronization signal from the other BSs to use for acquiring synchronization with the network: [0012]; an HeNB with global navigation satellite system (GNSS) synchronization: [0077]); “prioritizing the plurality of synchronization signals, wherein a synchronization signal of a device directly synchronized to a GNSS and a synchronization signal of a user device directly synchronized to an evolved NodeB (eNB) are prioritized over a synchronization signal of a user device indirectly synchronized to a GNSS and over a synchronization signal of a user device indirectly synchronized to an eNB ([NOTE: this limitation will be addressed by another reference below])”; synchronizing, based on the prioritizing ([NOTE  this limitation “based on the prioritizing” will be addressed below with another reference below]),  a timing of a synchronization signal selected from the determined synchronization signals (Aforesaid HeNB1 is driving its timing other eNBs in Fig. 6B : transmissions from different eNBs may not be aligned in time: [0041]; a BS (e.g., HeNB1 604) may derive its timing from a primary base station such as a synchronized eNB (e.g., Sync eNB 602: [0076]), the timing of the selected synchronization signal being associated with a synchronization timing of the GNSS (aforesaid Sync eNB 602 is in sync with global navigation satellite system ( GNSS) synchronization) and HeNB1 is driving it’s timing from it: [0076]-[0077]), 
wherein the synchronizing the timing of the synchronization signal comprises: determining a subframe to which a primary “side link” synchronization signal (aforesaid HeNB1 receives from eNB  “a primary synchronization signal ( PSS) and a secondary synchronization signal ( SSS)” in subframe which aforesaid HeNB will transmit to UEs. :[0046], also see Fig. 5 where PSS and SSS in one subframe: NOTE: PSSS will be addressed by another reference below); determining a  ((SC-FDMA is used to mapping this frame in wireless communication network: [0036], [0003]).

XU does not explicitly disclose:  “a first device is a first user device and based on a configured communication mode; prioritizing the plurality of synchronization signals, wherein a synchronization signal of a device directly synchronized to a GNSS and a synchronization signal of a user device directly synchronized to an evolved NodeB (eNB) are prioritized over a synchronization signal of a user device indirectly synchronized to a GNSS and over a synchronization signal of a user device indirectly synchronized to an eNB; synchronizing, a first user device; Determining …a primary side link synchronization signal (PSSS); determining a secondary side link synchronization signal (SSSS) of the synchronization signal from 62 consecutive subcarriers of two consecutive single frequency-frequency division multiple access (SC-FDMA) symbols in the determined subframe,” which is known by Khoryaev in “SYSTEMS, METHODS AND DEVICES FOR CELLULAR SYNCHRONIZATION REFERENCES” (Title). 

Khoryaev, in the same field of endeavor, discloses: 

    PNG
    media_image1.png
    559
    703
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    538
    385
    media_image2.png
    Greyscale


a first device is a first user device (see fig. 3: a UE within LTE-based Vehicle to everything (V2X): (abstract); A UE 302 receives synchronization timing references from GNSS reference sources 304 and network reference source 306. With both synchronization timing references available, the UE can determine and/or select a synchronization timing reference based on a determined priority:[0040]) and based on a configured communication mode (UE has “sufficient GNSS signal quality”: [0013]; aforesaid UE equipped with GNSS can have better synchronization accuracy in time and frequency, which can enable the UE to serve as a good synchronization reference:[0036]); prioritizing the plurality of synchronization signals (aforesaid UE receives a prioritized list of synchronization sources including GNSS and evolved Node B (eNB:[0087], Fig. 8 element 802), wherein a synchronization signal of a device directly synchronized to a GNSS and a synchronization signal of a user device directly synchronized to an evolved NodeB (eNB) are prioritized over a synchronization signal of a user device indirectly synchronized to a GNSS and over a synchronization signal of a user device indirectly synchronized to an eNB (
    PNG
    media_image3.png
    77
    297
    media_image3.png
    Greyscale

GNSS and eNB above are direct synch, which have higher priority over 
UE (GNSS, eNB) which is indirect synch. [0042]-[0043]); synchronizing, based on the prioritizing (see fig. 8 element 804/806: aforesaid UE selects a timing reference based at least in part on a ranking system of the synchronization sources. In block 806, the UE synchronizes transmission timing to the timing reference of the synchronization source: [0087]; NOTE: this ranking system ranking system of the synchronization source will have highest priority if it is active /directly connected at this point. If inactive / indirectly connected, it will have lower priority: [0087], [0142]; a GNSS synchronization source has a highest priority as a synchronization reference. [0043]; selecting a lower priority synchronization source over a higher priority synchronization source, based in part on availability: [0095]); Determining …a primary side link synchronization signal (PSSS) (In LTE, user equipment (UE) with GNSS interface synchronizes for Primary Sidelink Synchronization Signal (PSSS) and Secondary Sidelink Synchronization Signal (SSSS):  [0115]-[0118]);  ; determining a secondary side link synchronization signal (SSSS) (in LTE, carrier is resource block 210, which includes seven symbols at 12 orthogonal frequency-division multiplexing (OFDM) subcarriers: [0039]; in LTE,  primary sidelink synchronization signals ( PSSS) can be used and can used any symbol including first two consecutive symbols as showing in fig. 2: [0053] [0054]) of the synchronization signal from 62 consecutive subcarriers of two consecutive single frequency-frequency division multiple access (SC-FDMA) symbols in the determined subframe (in LTE, carrier is resource block 210, which includes seven symbols at 12 orthogonal frequency-division multiplexing (OFDM) subcarriers: [0039]; in LTE,  secondary sidelink synchronization signals (SSSS) can be used and can used any symbol including second two consecutive symbols as showing in fig. 2: [0053] [0054]; NOTE: SC-FDMA had been addressed by primary reference above).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Khoryaev to the system of XU in order to selecting and prioritizing cellular timing references from network references, global navigation satellite system references and propagated references (Khoryaev, [0003]). The motivation would be to improve and enhance ability to propagate GNSS timing by UE terminals having sufficient GNSS signal quality (Khoryaev, [0013]). 

Regarding claim 21, XU and Khoryaev teaches a user device (XU: an apparatus: [abstract]; UE: [0004]; also Khoryaev: teaches UE; (see fig. 3: a UE within LTE-based Vehicle to everything (V2X): (abstract); A UE 302 receives synchronization timing references from GNSS reference sources 304 and network reference source 306. With both synchronization timing references available, the UE can determine and/or select a synchronization timing reference based on a determined priority:[0040])  ) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (The apparatus generally also includes a memory coupled to the at least one processor:[0016]). The rest of the claim has been interpreted and rejected for the same reason as set forth in claim 13.

With respect to dependent claims:
Regarding claims 19/20/26, the combination of XU and Khoryaev, specifically, Khoryaev teaches, wherein based on a second configured communication mode, the GNSS is omitted from the plurality of synchronization sources (claim 15 eNB and GNSS timing is aligned and associated with common resource allocation, unambiguously defining a physical structure of resource pool configuration for data and control, once a UE acquires timing information).


With respect to dependent claims:
Claims 8-9, 12, 14-15, 18, 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 20140334399 A1; hereinafter as “XU”) in view of Khoryaev et al. (US 20180213498 A1; hereinafter as “Khoryaev”) and further in view of NAM et al. (US 20130229953 A1; hereinafter as “NAM”)

Regarding claim 8, the combination of XU and Khoryaev teaches claim 7 above. The combination does not explicitly discloses: wherein the mapping the SSSS comprises: determining two integers m0 and ml, where ml is greater than m0; generating a first length-31 sequence based on m1; generating a second length-31 sequence based on m0; and mapping the first length-31 sequence and the second length-31 sequence to 62 consecutive subcarriers in the second two consecutive SC-FDMA symbols in the determined subframe, wherein a portion of the first length-31 sequence is mapped to a subcarrier having the lowest index among the 62 consecutive subcarriers and a portion of the second length-31 sequence is mapped to a subcarrier having the highest index among the 62 consecutive subcarriers, and wherein the first length-31 sequence and the second length-31 sequence are interleaved with each other.
 
NAM teaches , wherein the mapping the SSSS comprises  (the primary synchronization signal is mapped to the last OFDM symbol in slots 0 and 10:[ 0053] and second synchronization signal is an interleaved concatenation of two length-31 binary sequences:[0055]): determining two integers m0 and ml, where ml is greater than m0 ( The two scrambling sequences c.sub.0(n) and c.sub.1(n) depend on the primary synchronization signal and are defined by two different cyclic shifts):[0058]-[0059]); generating a first length-31 sequence based on ml; generating a second length-31 sequence based on m0 (second synchronization signal is an interleaved concatenation of two length-31 binary sequences:[0055]; The combination of two length-31 sequences defining the secondary synchronization signal differs between subframe 0 and subframe 5: [0056], The two sequences s.sub.0.sup.(m.sup.0.sup.)(n) and s.sub.1.sup. (m.sup.1.sup.)(n) are defined as two different cyclic shifts of the m-sequence [tilde over (s)](n):[0057]); and mapping the first length-31 sequence and the second length-31 sequence to 62 consecutive subcarriers in the second two consecutive SC-FDMA symbols in the determined subframe second synchronization signal is an interleaved concatenation of two length-31 binary sequences:[0055]; The two sequences s.sub.0.sup.(m.sup.0.sup.)(n) and s.sub.1.sup. (m.sup.1.sup.)(n) are defined as two different cyclic shifts of the m-sequence [tilde over (s)](n): [0057]), wherein a portion of the first length-31 sequence is mapped to a subcarrier having the lowest index among the 62 consecutive subcarriers and a portion of the second length-31 sequence is mapped to a subcarrier having the highest index among the 62 consecutive subcarriers ([0055]-[0059]; SSS are mapped onto consecutive resource elements (REs) on each of the carrier of the first type and the carrier of the second type: [0131];  new SSS is mapped onto the subcarriers on OFDM symbol N.sub.symb.sup.DL-4 in slots 0 and 10: [0135]) and Wherein the first length-31 sequence and the second length-31 sequence are interleaved with each other (the second synchronization signal is an interleaved concatenation of two length-31 binary sequences: [0055]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of NAM to the system of XU and Khoryaev in order to provide second synchronization signal in an interleaved concatenation of two length-31 binary sequences (NAM, [0003]). The motivation would be to improve and enhance by resolving issues arising in the advanced wireless telecommunication systems (NAM, [0075]). 

Regarding claim 9, the combination of XU and Khoryaev teaches claim 7 above. The combination does not explicitly discloses: wherein the determining the plurality of synchronization signals comprises:  determining a different synchronization signal transmitted from a user equipment synchronized with an evolved NodeB, wherein the different synchronization signal comprises a different SSSS mapped to different 62 consecutive subcarriers in a different subframe, and wherein the different SSSS comprises a different first length-31 sequence generated based on a first value and a different second length-31 sequence generated based on a second value, wherein the second value is greater than the first value, and wherein a portion of the different first length-31 sequence is mapped to a subcarrier having the lowest index among the different 62 consecutive subcarriers and a portion of the different second length-31 sequence is mapped to a subcarrier having the highest index among the different 62 consecutive subcarriers.
NAM teaches, wherein the determining the plurality of synchronization signals comprises:  determining a different synchronization signal transmitted from a user equipment synchronized with an evolved NodeB, wherein the different synchronization signal comprises a different SSSS mapped to different 62 consecutive subcarriers in a different subframe, and wherein the different SSSS comprises a different first length-31 sequence generated based on a first value and a different second length-31 sequence generated based on a second value, wherein the second value is greater than the first value, and wherein a portion of the different first length-31 sequence is mapped to a subcarrier having the lowest index among the different 62 consecutive subcarriers and a portion of the different second length-31 sequence is mapped to a subcarrier having the highest index among the different 62 consecutive subcarriers (see The new sync signal helps CRE UEs to obtain sync to a pico 405 in the heterogeneous network :[ 0076]; Fig. 4: new paragraphs 0104-0107). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of NAM to the system of XU and Khoryaev in order to provide second synchronization signal in an interleaved concatenation of two length-31 binary sequences (NAM, [0003]). The motivation would be to improve and enhance by resolving issues arising in the advanced wireless telecommunication systems (NAM, [0075]). 

Regarding claim 12, the combination of XU and Khoryaev teaches claim 7 above. The combination does not explicitly discloses: further comprising generating the PSSS based on root index 26 or root index 37.

NAM teaches, further comprising generating the PSSS based on root index 26 or root index 37 (this is virtually suggested by NAM as it suggested that sequence d (n) used for the primary synchronization signal is generated from a frequency-domain Zadoff-Chu sequence… where the Zadoff-Chu root sequence index u is given by Table 1. TABLE-US-00001 TABLE 6.11.1.1-1 Root indices for the primary synchronization signal. N.sub.ID.sup. (2) Root index u 0 25 1 29 2 34: [0055]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of NAM to the system of XU and Khoryaev in order to provide second synchronization signal in an interleaved concatenation of two length-31 binary sequences (NAM, [0003]). The motivation would be to improve and enhance by resolving issues arising in the advanced wireless telecommunication systems (NAM, [0075]). 

Regarding claim 14, the combination of XU and Khoryaev teaches claim 13 above. The combination does not explicitly discloses: wherein the SSSS comprises a first length-31 sequence generated based on ml and a second length-31 sequence generated based on m0, where ml is greater than m0, wherein a portion of the first length-31 sequence is mapped to a subcarrier having a lowest index among the 62 consecutive subcarriers and a portion of the second length-31 sequence is mapped to a subcarrier having a highest index among the 62 consecutive subcarriers, and wherein the first length-31 sequence and the second length-31 sequence are interleaved with each other.

NAM teaches, wherein the SSSS comprises  (the primary synchronization signal is mapped to the last OFDM symbol in slots 0 and 10:[ 0053] and second synchronization signal is an interleaved concatenation of two length-31 binary sequences:[0055]) a first length-31 sequence generated based on ml and a second length-31 sequence generated based on m0, where ml is greater than m0 ( The two scrambling sequences c.sub.0(n) and c.sub.1(n) depend on the primary synchronization signal and are defined by two different cyclic shifts):[0058]-[0059]; (second synchronization signal is an interleaved concatenation of two length-31 binary sequences:[0055]; The combination of two length-31 sequences defining the secondary synchronization signal differs between subframe 0 and subframe 5: [0056], The two sequences s.sub.0.sup.(m.sup.0.sup.)(n) and s.sub.1.sup. (m.sup.1.sup.)(n) are defined as two different cyclic shifts of the m-sequence [tilde over (s)](n):[0057])), wherein a portion of the first length-31 sequence is mapped to a subcarrier having a lowest index among the 62 consecutive subcarriers and a portion of the second length-31 sequence is mapped to a subcarrier having a highest index among the 62 consecutive subcarriers ([0055]-[0059]; SSS are mapped onto consecutive resource elements (REs) on each of the carrier of the first type and the carrier of the second type: [0131];  new SSS is mapped onto the subcarriers on OFDM symbol N.sub.symb.sup.DL-4 in slots 0 and 10: [0135]), and wherein the first length-31 sequence and the second length-31 sequence are interleaved with each other (the second synchronization signal is an interleaved concatenation of two length-31 binary sequences:[0055]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of NAM to the system of XU and Khoryaev in order to provide second synchronization signal in an interleaved concatenation of two length-31 binary sequences (NAM, [0003]). The motivation would be to improve and enhance by resolving issues arising in the advanced wireless telecommunication systems (NAM, [0075]). 

Regarding claim 15, the combination of XU and Khoryaev teaches claim 13 above. The combination does not explicitly discloses: further comprising: determining a different synchronization signal transmitted from a user equipment synchronized with an evolved NodeB, wherein the different synchronization signal comprises a different SSSS mapped to different 62 consecutive subcarriers in a different subframe, and wherein the different SSSS comprises a different first length-31 sequence generated based on a first value and a different second length-31 sequence generated based on a second value, wherein the second value is greater than the first value, and wherein a portion of the different first length-31 sequence is mapped to a subcarrier having a lowest index among the different 62 consecutive subcarriers and a portion of the different second length-31 sequence is mapped to a subcarrier having a highest index among the different 62 consecutive subcarriers.

NAM teaches, further comprising: determining a different synchronization signal transmitted from a user equipment synchronized with an evolved NodeB, wherein the different synchronization signal comprises a different SSSS mapped to different 62 consecutive subcarriers in a different subframe, and wherein the different SSSS comprises a different first length-31 sequence generated based on a first value and a different second length-31 sequence generated based on a second value, wherein the second value is greater than the first value, and wherein a portion of the different first length-31 sequence is mapped to a subcarrier having a lowest index among the different 62 consecutive subcarriers and a portion of the different second length-31 sequence is mapped to a subcarrier having a highest index among the different 62 consecutive subcarriers (see The new sync signal helps CRE UEs to obtain sync to a pico 405 in the heterogeneous network :[ 0076]; Fig. 4: new paragraphs 0104-0107).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of NAM to the system of XU and Khoryaev in order to provide second synchronization signal in an interleaved concatenation of two length-31 binary sequences (NAM, [0003]). The motivation would be to improve and enhance by resolving issues arising in the advanced wireless telecommunication systems (NAM, [0075]). 

Regarding claim 18, the combination of XU and Khoryaev teaches claim 13 above. The combination does not explicitly discloses: further comprising generating the PSSS based on root index 26 or root index 37.
NAM teaches, further comprising generating the PSSS based on root index 26 or root index 37 (this is virtually suggested by NAM as it suggested that sequence d(n) used for the primary synchronization signal is generated from a frequency-domain Zadoff-Chu sequence… where the Zadoff-Chu root sequence index u is given by Table 1. TABLE-US-00001 TABLE 6.11.1.1-1 Root indices for the primary synchronization signal. N.sub.ID.sup. (2) Root index u 0 25 1 29 2 34: [0055]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of NAM to the system of XU and Khoryaev in order to provide second synchronization signal in an interleaved concatenation of two length-31 binary sequences (NAM, [0003]). The motivation would be to improve and enhance by resolving issues arising in the advanced wireless telecommunication systems (NAM, [0075]). 

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Claims 10-11, 16-17, 24-25    are rejected under 35 U.S.C. 103 as being unpatentable over XU and Khoryaev and further in view of SEO et al. (US 20150351059 A1; hereinafter as “SEO”).

With respect to dependent claims:
Regarding claim 10, the combination of XU and Khoryaev teach claim as above. The combination does not explicitly disclose: wherein a synchronization signal of a GNSS is prioritized over the synchronization signal of a device directly synchronized to a GNSS and over the synchronization signal of a user device directly synchronized to an eNB.

SEO, in the same field of endeavor, discloses:  wherein a synchronization signal of a GNSS is prioritized over the synchronization signal of a device directly synchronized to a GNSS and over the synchronization signal of a user device directly synchronized to an eNB (a UE located in the eNB coverage to have priority over the other UE located outside of the eNB coverage in terms of subframe RS transmission.: paragraphs 0092-0094 fig. 17, paragraph0129-0130).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of SEO to the system of XU Khoryaev in order to provide configuration with priority over the PHICH and the PDCCH (SEO, [0052]). The motivation would be to improve and enhance deciding the legacy subframe boundary (SEO, [0135]). 

Regarding claims 11/25, the combination of XU and Khoryaev teach claim as above. The combination does not explicitly disclose, wherein the synchronization signal of a user device indirectly synchronized to a GNSS and the synchronization signal of a user device indirectly synchronized to an eNB are prioritized over a synchronization signal of a user device that selects an independent synchronization timing.
SEO, in the same field of endeavor, discloses: wherein the synchronization signal of a user device indirectly synchronized to a GNSS and the synchronization signal of a user device indirectly synchronized to an eNB are prioritized over a synchronization signal of a user device that selects an independent synchronization timing (a UE located in the eNB coverage to have priority over the other UE located outside of the eNB coverage in terms of subframe RS transmission: [0092]; [0093]-[0095]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of SEO to the system of XU and  Khoryaev in order to provide configuration with priority over the PHICH and the PDCCH (SEO, [0052]). The motivation would be to improve and enhance deciding the legacy subframe boundary (SEO, [0135]). 

Regarding claims 16/24, the combination of XU and Khoryaev teach claim as above. The combination does not explicitly disclose: wherein a synchronization signal of a GNSS is prioritized over the synchronization signal of a device directly synchronized to a GNSS and over the synchronization signal of a user device directly synchronized to an eNB.  

SEO, in the same field of endeavor, discloses:  wherein a synchronization signal of a GNSS is prioritized over the synchronization signal of a device directly synchronized to a GNSS and over the synchronization signal of a user device directly synchronized to an eNB.   (a UE located in the eNB coverage to have priority over the other UE located outside of the eNB coverage in terms of subframe RS transmission. paragraphs 0092-0094 fig. 17, paragraph0129-0130).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of SEO to the system of XU, Khoryaev in order to provide configuration with priority over the PHICH and the PDCCH (SEO, [0052]). The motivation would be to improve and enhance deciding the legacy subframe boundary (SEO, [0135]). 

Regarding claim 17, the combination of XU  and Khoryaev teach claim as above. The combination does not explicitly disclose, wherein the synchronization signal of a user device indirectly synchronized to a GNSS and the synchronization signal of a user device indirectly synchronized to an eNB are prioritized over a synchronization signal of a user device that selects an independent synchronization timing.
SEO, in the same field of endeavor, discloses: wherein the synchronization signal of a user device indirectly synchronized to a GNSS and the synchronization signal of a user device indirectly synchronized to an eNB are prioritized over a synchronization signal of a user device that selects an independent synchronization timing (a UE located in the eNB coverage to have priority over the other UE located outside of the eNB coverage in terms of subframe RS transmission: [0092]; [0093]-[0095]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of SEO to the system of XU Khoryaev in order to provide configuration with priority over the PHICH and the PDCCH (SEO, [0052]). The motivation would be to improve and enhance deciding the legacy subframe boundary (SEO, [0135]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411